Citation Nr: 1819215	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation for service-connected degenerative disc disease and spondylotic changes with paracentral C6-7 disc protrusion (cervical spine disability) in excess of 10 percent prior to February 7, 2011, and in excess of 20 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve from October 1989 to March 1990; and was a member of the Army National Guard for periods between 1984 and 2010; he has verified periods of active duty for training from January 1985 to May 1985 and from January 1999 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision that in pertinent part, granted a 10 percent rating for a cervical spine disability, and granted service connection and a 10 percent rating for peripheral neuropathy of the left upper extremity as secondary to a service-connected cervical spine disability.

In a September 2011 rating decision, the RO granted a higher 20 percent rating for the service-connected cervical spine disability, effective February 7, 2011.

In January 2015, the Veteran and T. S. testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

In July 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

In a September 2017 decision, the Board granted a higher 20 percent rating for service-connected peripheral neuropathy of the left upper extremity, and remanded the issues of entitlement to a higher rating for a cervical spine disability, and to a TDIU.

In a September 2017 rating decision, the AOJ effectuated the Board's grant of a higher 20 percent rating for service-connected peripheral neuropathy of the left upper extremity. The case was subsequently returned to the Board.

The Board notes that additional issues of entitlement to service connection for gout (now claimed as a bilateral foot disorder) and gynecomastia to include as secondary to medication taken for service-connected cervical spine disability have been appealed to the Board. The Veteran filed VA Forms 9 in February 2016 and September 2016 in which he requested a Board videoconference hearing as to these issues. As the requested Board hearing has not yet been held, these issues are not ready for adjudication and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.

This case was previously remanded primarily for a VA examination of the service-connected cervical spine disability, and such examination was performed in October 2017.

Subsequently in multiple statements dated in November 2017, the Veteran stated that he had upcoming surgery scheduled on January 21, 2018, in which 10 screws would be placed in his neck (presumably in his cervical spine). He said his VA physician told him that afterward, he would have decreased range of motion of his neck. The most recent medical records on file are dated in November 2017, and records of the planned January 2018 cervical spine surgery are not in the claims file.

Thus, the Board finds that remand is required to obtain these highly relevant VA medical records. See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

If additional medical records are received reflecting that surgery was performed on the cervical spine, then another VA examination must be performed to ascertain the current level of severity of the cervical spine disability, including whether there is ankylosis.

The issue of entitlement to a TDIU is deferred as it is inextricably intertwined with the above remanded issue.

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA or private medical records of treatment or evaluation of a cervical spine disability, and associate them with the electronic claims file.

In particular, obtain medical records of any cervical spine surgery performed since the last supplemental statement of the case in November 2017. In November 2017, the Veteran reported that such surgery was planned for January 21, 2018.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.

2. Only if records of cervical spine surgery are obtained, schedule the Veteran for a VA cervical spine examination to determine the current nature and severity of his service-connected cervical spine disability. The claims file should be reviewed in conjunction with the examination. All indicated tests should be conducted and the results reported. 

Range of motion testing should be undertaken for the Veteran's cervical spine, and it should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss in the cervical spine due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. The examiner should indicate whether there is ankylosis of the cervical spine, and if so, whether it is favorable or unfavorable.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Readjudicate the claims on appeal in light of all of the evidence of record. If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




